Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on July 6, 2022. Claims 1-12 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-12 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Zhao et al, US 2017/0309171, in view of Huang et al. US 2020/0042799, hereinafter referred to as Zhao and Huang, respectively.

6.	Regarding independent claim 1, Zhao discloses a traffic flow estimation apparatus comprising: a processor configured to: estimate a traffic flow.

7.	Huang teaches acquire a time series of the number of preceding vehicles.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

A traffic flow estimation apparatus comprising: a processor configured to: based on a learning model and a binarization of image information representative of a number of preceding vehicles in front of the traffic flow estimation apparatus; estimate a traffic flow from the number of preceding vehicles; acquire a time series of the number of preceding vehicles in a first predetermined period as a vehicle number time series; calculate an evaluation index of the vehicle number time series in the first predetermined period; determine the traffic flow of the preceding vehicles on the basis of the evaluation index; and notify a following vehicle behind the traffic flow estimation apparatus of an indication with respect to travel on the basis of the traffic flow of the preceding vehicles.

9.	Claims 2-10 depend from claim 1 and are therefore allowable.

10.	Independent claims 11 and 12 present the same features as independent claim 1 so they are allowable for the same reasons. 

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665